Citation Nr: 1017853	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-20 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

4.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
November 1972 to February 1974; he died in August 2002, and 
the appellant is his widow.

This matter originally came before the Board of Veterans' 
Appeals (Board) from September 2004 and September 2006 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon. The claims file was 
dispatched to an independent medical examiner for an opinion 
relevant to the claim for DIC under 38 U.S.C.A. § 1151. The 
opinion given by the examiner is adequate; however, 
additional procedural and evidentiary development is required 
before a final decision can be made on the issues on appeal.  
The appellant's claims were remanded in June 2009 for 
evidentiary development; however, it does not appear as 
though the mandates of the remand were strictly adhered to.  
As the appellant has the right to full compliance with Board 
directives, the case must be remanded again for remedial 
development.  

The appellant appeared at a Travel Board Hearing before a 
retired Veterans Law Judge in May 2007. A transcript is 
associated with the claims folder.  In light of the Judge's 
retirement, the appellant was offered the opportunity to have 
an additional hearing.  No response was received from her, 
and the Board concludes that the appellant does not wish to 
have a second hearing with a current Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant in this case is a surviving spouse of a 
Veteran, and she contends that the Veteran's death is either 
related to treatment received at a VA facility, or, 
alternatively, was due to his period of active military 
service.  The appellant also alleges that she is entitled to 
benefits under 38 U.S.C.A. § 1318, and to nonservice-
connected death pension benefits, should VA determine that 
service connection or VA care is not related to the cause of 
death.  Two DIC claims (38 U.S.C.A. § 1151 and § 1310) are 
inextricably intertwined with the other claims on appeal 
because they could have a significant impact upon the other 
claims, which in turn could render any review of the decision 
on the other claims meaningless and a waste of appellate 
resources.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker 
v. Brown, 7 Vet. App. 116, 118 (1994).  The resolution of the 
claim for nonservice-connected death pension is dependent 
upon the resolution of the medical question asked by this 
remand, and thus is itself an issue requiring additional 
development.  

The case has been before the Board previously, and was 
remanded in April 2009 for evidentiary development.  It was 
specifically ordered that the Veteran's case be reviewed by a 
VA gastroenterologist, and that this specialist issue an 
opinion as to whether it is as likely as not that the 
Veteran's fatal pancreatitis was caused by his period of 
active service.  The examiner was not asked to address 
matters related to the claim under 38 U.S.C.A. § 1151, as a 
previous independent medical examination was already of 
record regarding this issue. 

In response to the Board's remand, a July 2009 medical 
opinion was returned which includes a negative opinion 
regarding a possible link between service and the cause of 
the Veteran's death.  The author of the opinion, Dr. 
Mitchell, provided a very detailed rationale in coming to his 
conclusion, and cited medical literature as to what, in his 
opinion, was the more likely cause of the Veteran's death.  

Unfortunately, it does not appear as though the specific 
instructions of the Board were followed exactly as ordered in 
the 2009 remand.  That is, it is not readily apparent that 
Dr. Mitchell is a gastroenterologist, the specialist 
expressly requested by the Board in the language of the 
remand.  The Veteran's representative has taken exception to 
this, and has specifically requested an additional remand so 
that clarification can be made as to Dr. Mitchell's 
credentials.  The representative pointed out, correctly, that 
the title of "staff physician" (used in the July 2009 
opinion) is not specifically clear as to adequately establish 
the examiner's medical background.  In conducting preliminary 
research on the representative's allegation of noncompliance, 
the Board notes that available public listings do indicate 
that Dr. Mitchell is a specialist in internal medicine; 
however, it is not indicated that he has additional 
fellowship training, specialization, and/or board 
eligibility/certification in gastroenterology.  No doubt, Dr. 
Mitchell is a highly qualified medical expert, and his 
opinion is of great value in the adjudication of the claim; 
however, the Veteran's representative is correct in noting 
that the explicit directives of the 2009 remand were not 
adhered to, and thus a remand is necessary.  

Appellants, as a matter of law, are entitled to strict 
compliance with Board directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  As Dr. Mitchell's opinion is against 
the appellant's contentions, reliance on his opinion would be 
detrimental to her claim.  That is, as the specific language 
of the 2009 remand (which required an examination by a 
gastroenterologist) has not been adhered to, any adverse 
determination made by the Board which would rely on such an 
opinion will likely not survive judicial scrutiny.  Thus, in 
the interest of fairness to the appellant, and in ensuring 
that VA fulfills its obligations to her, the claim is to be 
remanded so that clarification can occur regarding Dr. 
Mitchell's medical specialty.  If, in fact, it is determined 
that he is an internist (or some specialty other than 
gastroenterology), the claim must be dispatched to a VA 
gastroenterologist for an opinion regarding a potential nexus 
between fatal pancreatitis and military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
gastroenterologist should, however, make express note of the 
well-rationalized contentions put forth in Dr. Mitchell's 
opinion when coming to his/her conclusion.  

Accordingly, the case is REMANDED for the following action:

1.  Clarification is to be obtained to 
determine if Dr. Mitchell, the examiner 
who conducted the July 2009 VA 
examination, is a specialist in 
gastroenterology.  If, and only if, it is 
determined that he is not, the Veteran's 
claims file should be sent to a VA 
gastroenterologist for an opinion 
addressing a potential causal relationship 
between the Veteran's fatal pancreatitis 
and his naval service, to include his 
documented episode of epigastric 
discomfort and multiple days in duration 
diarrhea in 1973.  The gastroenterologist 
is asked if it is at least as likely as 
not (50 percent or greater degree of 
probability) that the Veteran's 
pancreatitis began during service or is 
causally linked to any finding recorded 
during service, to include documented 
diarrhea in 1973.  Furthermore, the 
examiner should specifically discuss the 
conclusions reached by Dr. Mitchell in his 
July 2009 opinion. 

2.  After completion of the directed and 
any other indicated development, 
adjudicate the appellant's claims.  If any 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


